Citation Nr: 0738150	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an increased initial evaluation for 
service-connected diabetes mellitus, type II, currently rated 
as 20 percent disabling.  

2.	Entitlement to an increased initial evaluation for 
service-connected hypertension, currently rated as 0 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from October 1966 to October 
1969.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.	The preponderance of the medical evidence of record 
indicates that, from October 22, 2001, the veteran's diabetes 
mellitus, type II (diabetes) was treated with insulin, and 
with restriction of his diet.  

2.	The preponderance of the medical evidence of record 
indicates that, from August 26, 2003, the veteran's diabetes 
has been treated with insulin, with restriction of his diet, 
and with regulation of his activities.  

3.	On October 18, 2007, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the veteran, in the presence of his authorized 
representative, that a withdrawal is requested for his 
increased rating claim for hypertension.      


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 20 
percent, for the veteran's service-connected diabetes, have 
not been met before August 26, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

2.	The criteria for a 40 percent disability evaluation, for 
the veteran's service-connected diabetes, have been met from 
August 26, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2007). 

3.	The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the increased rating 
claim for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for diabetes.  In 
the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in May 2003, March 2006, and February 2007.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements that comprised his claim, and of the 
evidence needed to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain for the veteran 
(the Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claim.  And 
in the May 2003 letter, VA provided notification to the 
veteran prior to the initial adjudication of his claim in 
July 2003.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding effective dates for 
the award of VA benefits until March 2006.  See 
Dingess/Hartman and Mayfield, both supra.  Nevertheless, the 
Board finds that any presumed prejudice incurred by the 
veteran as a result of this untimely notice has been rebutted 
by the record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, 487 F.3d 881 
(2007); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  In accordance 
with Mayfield, the RO, in November 2006 and June 2007 
Supplemental Statements of the Case, readjudicated the 
veteran's claim following proper notice.  Mayfield, 444 F.3d 
at 1328.  As such, the Board finds that VA satisfied VCAA 
notification requirements here.    

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  The RO provided the veteran with 
compensation examinations for his claim.  And VA afforded the 
veteran the opportunity to appear before multiple hearings to 
voice his contentions.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Increased Rating for 
Diabetes

In October 2002, the veteran claimed service connection for 
diabetes.  In the July 2003 rating decision on appeal, the RO 
granted the veteran's claim, and assigned a 20 percent 
disability evaluation, effective October 22, 2001.  In 
January 2005, the veteran appealed the assigned evaluation to 
the Board.  For the reasons set forth below, the Board partly 
agrees with his claim.  The Board finds a 40 percent 
disability evaluation warranted in this matter from August 
26, 2003.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim); see 
also Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

The RO rated the veteran's service-connected diabetes under 
Diagnostic Code (DC) 7913 of 38 C.F.R. § 4.119 (2007).  
Diagnostic Code 7913 authorizes ratings of 10, 20, 40, 60, 
and 100 percent.  As the veteran has already been rated as 20 
percent disabled effective October 22, 2001 the Board will 
limit its analysis to whether a rating in excess of 20 
percent is due here from that date.  See Fenderson, supra.  
Parenthetically, the Board notes that, based on a 
liberalizing law, the RO dated the effective date here one 
year prior to the veteran's October 2002 claim for service 
connection.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.157, 
3.400.  

Under DC 7913, a 20 percent rating is due where the disorder 
requires insulin and a restricted diet, or requires an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is due where the disorder requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted where the disorder requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
DC 7913.  

Based on the medical evidence noted below, the Board finds a 
40 percent rating authorized here from August 26, 2003.  But 
the Board finds a rating in excess of 40 percent unwarranted 
here for any time during the period of appeal.  See 
Fenderson, supra.  

The relevant medical evidence of record consists of VA and 
private treatment records, and June 2003, January 2005, and 
May 2007 VA compensation examination reports.  

These records and reports show that, since October 22, 2001, 
the veteran has been treated with insulin, and has been 
advised to restrict his diet by medical professionals.  These 
records also indicate that, prior to August 26, 2003, the 
veteran's activities had not been regulated by a medical 
professional.  In fact, the June 2003 VA compensation 
examiner indicated expressly no regulation of activities due 
to diabetes.  As such, prior to August 26, 2003, the record 
did not support a rating in excess of 20 percent.  See 
38 C.F.R. § 4.119, DC 7913.  

But, since August 26, 2003, the medical evidence has 
indicated that the veteran has been advised to regulate his 
activities due to his diabetes.  On that date, the veteran's 
treating nurse practitioner stated "[h]is activities must be 
regulated."  And, in the May 2007 VA compensation 
examination report of record, it is noted that the veteran's 
activities are regulated due to diabetes, particularly his 
activities related to his employment.  Based on this 
evidence, a rating of 40 percent has been warranted since 
August 26, 2003.  See 38 C.F.R. § 4.119, DC 7913.  

The Board notes that certain medical evidence dated after 
August 26, 2003 indicates that the veteran has not been 
required to regulate his activities due to diabetes.  In 
particular, the January 2005 VA compensation examination 
report of record indicates "no" under the statement 
"veteran was told to regulate or restrict activities."  The 
Board finds this report credible and of persuasive value 
because it was signed by a VA physician, and because it is 
based on a review of the veteran's medical records and based 
on an examination of the veteran.  But this report does not 
expound on the finding that the veteran should not regulate 
his activities, and the finding is not supported by the 
volumes of VA and private treatment records dated after 
August 2003.  Cf. Evans v. West, 12 Vet. App. 22, 30 (1998) 
(the Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim).  

As such, the evidence in the January 2005 VA report 
indicating no regulation of activities does not preponderate 
against the evidence indicating regulation of activities, 
which ranges from the August 26, 2003 treatment record to the 
May 2007 VA report.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  A 40 percent rating is 
therefore warranted from August 26, 2003.

The Board finds a rating in excess of 40 percent unwarranted 
here however.  The medical evidence does not indicate that 
episodes of ketoacidosis or hypoglycemic reactions have 
caused the veteran to be hospitalized more than once per 
year, or has caused him multiple monthly visits to a diabetic 
care provider.  See 38 C.F.R. § 4.119, DC 7913.   

The evidence shows that the veteran was hospitalized for 
diabetic ketoacidosis in November 2003.  But this was an 
isolated hospitalization.  The ketoacidosis (and subsequent 
hospitalization) resulted from physician-ordered insulin 
abstinence in preparation for a scheduled colonoscopy in 
November 2003.  And the veteran has not been hospitalized for 
ketoacidosis, or for hypoglycemia, since.  In fact, the 
January 2005 and May 2007 VA examination reports indicate 
that hospitalization is required for the veteran's diabetes 
less than once per year.  

Moreover, these reports indicate that the veteran's diabetes 
requires visits to his diabetic care provider only monthly or 
less often.  This finding is supported by private and VA 
treatment records which show several but infrequent visits 
with private and VA endocrinologists.     

As the evidence does not demonstrate multiple episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, or demonstrate twice a month 
visits to a diabetic care provider, a 60 percent rating is 
not warranted for the veteran's diabetes.  See 38 C.F.R. 
§ 4.119, DC 7913.   

In summary, the Board finds a 20 percent rating warranted for 
the veteran's diabetes from October 22, 2001, and a 40 
percent rating warranted for diabetes from August 26, 2003.  
But the preponderance of the evidence is against any 
additional increase for diabetes.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (an appellant is presumed to be seeking 
the maximum available benefit even where an increase is 
granted during the appeal period).  The benefit-of-the-doubt 
rule does not apply therefore to any claim for an additional 
increase beyond that granted in this decision.  As such, any 
such claim for increase must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2007).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board has closely reviewed and considered the veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

III.  Increased Rating Claim for Hypertension

In January 2005, the veteran appealed to the Board an 
increased rating claim for hypertension.  This claim was 
later certified to the Board.  

But in his October 2007 Board hearing, the veteran withdrew 
this claim.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be made 
by the claimant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2007).  

The veteran, in the presence of his representative, withdrew 
his appeal of the RO's denial of his increased rating claim 
for hypertension.  This was done before the undersigned in 
the veteran's October 18, 2007 Video Conference hearing 
before the Board.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration of this 
issue.  

Accordingly, the Board does not have jurisdiction to review 
the appeal of the RO's decision denying the veteran's 
increased rating claim for hypertension.    


ORDER

1.	Entitlement to an increased initial disability evaluation 
for diabetes mellitus, type II, from before August 26, 2003, 
is denied.  

2.	Entitlement to a 40 percent disability evaluation, for 
diabetes mellitus, type II, is granted from August 26, 2003, 
subject to regulations governing the payment of monetary 
awards. 

3.	The appeal of the RO's denial of the veteran's increased 
rating claim for hypertension is dismissed.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


